 

Exhibit 10.1

HASBRO, INC.

RESTATED 2003 STOCK INCENTIVE PERFORMANCE PLAN

STOCK OPTION AGREEMENT FOR EMPLOYEES

(WITH NON-COMPETE)

[____________] GRANT

 

            AGREEMENT, made effective as of [___________], by and between
HASBRO, INC., a Rhode Island corporation (the "Company") and the designated
option grant recipient (the "Optionee").

            WHEREAS, Optionee is an employee of the Company or of a direct or
indirect subsidiary of the Company and is eligible to participate in the
Company's Restated 2003 Stock Incentive Performance Plan, as amended (the
"Plan"), and

            WHEREAS, contingent upon and in consideration for the Optionee
having executed and delivered to the Company’s designated contact no later than
[___________] a Non-Competition, Non-Solicitation and Confidentiality Agreement
between the Optionee and the Company in the form provided to the Optionee by the
Company, the Compensation Committee (the "Committee") of the Board of Directors
of the Company (the "Board") acting in accordance with the provisions of the
Plan is granting to Optionee a non-qualified stock option to purchase the
specified number of shares of Common Stock of the Company, par value $.50 per
share (the "Common Stock"), at a price determined by said Committee to be not
less than the fair market value of such Common Stock on the date of said grant,
subject to and upon the terms and conditions set forth in the Plan and as
hereinafter set forth.

            NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the parties hereto agree as follows:

W I  T  N  E  S  S  E  T  H: 

            1.         Contingent upon and in consideration for the Optionee
having executed and delivered to the Company’s designated contact no later than
[___________] a Non-Competition, Non-Solicitation and Confidentiality Agreement
(the “Non-Compete Agreement”) between the Optionee and the Company in the form
provided to the Optionee by the Company, the Company hereby grants to the
Optionee effective on [___________],

 

--------------------------------------------------------------------------------

 

pursuant to the Plan, a copy of which is attached hereto as Appendix A and the
provisions of which are incorporated herein as if set forth in full, a stock
option to purchase all or any part of the number of shares of Common Stock (the
"Shares"), described in Paragraph 3 below (the "Option"), subject to and upon
the terms and conditions set forth in the Plan and the Non-Compete Agreement and
the additional terms and conditions hereinafter set forth.  The Option is
evidenced by this Agreement.  In the event of any inconsistency between the
provisions of this Agreement and the provisions of the Plan, the provisions of
the Plan shall govern. Terms used herein and not otherwise defined shall have
the meaning set forth in the Plan.  For the avoidance of doubt, if the Optionee
has not executed and delivered to the Company’s designated contact the
Non-Compete Agreement on or before [___________] the Option represented by this
Agreement will never take effect and will be null and void.

            2.         By accepting this award the Optionee hereby acknowledges
and agrees that (i) this Option, and any shares the Optionee may acquire under
this Option in the future or any of the proceeds of exercising this Option or
selling any shares acquired pursuant to this Option, as well as any other
incentive compensation the Optionee is granted after adoption of the Clawback
Policy, are subject to the Company’s Clawback Policy, which was adopted by the
Company’s Board of Directors in October 2012, and (ii) this Option, and any
shares the Optionee may acquire under this Option in the future or any of the
proceeds of exercising this Option or selling any shares acquired pursuant to
this Option, as well as any other incentive compensation the Optionee is granted
after adoption of the Clawback Policy, will be subject to the terms of such
Clawback Policy, as it may be amended from time to time by the Board in the
future.  Such acknowledgement and agreement was a material condition to
receiving this Option, which would not have been granted to the Optionee
otherwise.  Additionally, the Optionee acknowledges and agrees that if the
Optionee is or becomes subject to the Hasbro, Inc. Executive Ownership Policy,
effective as of March 1, 2014, as it may be amended from time to time by the
Board in the future (the “Stock Ownership Policy”),  then by accepting this
award and any shares that the Optionee may acquire in the future pursuant to
this award, as well as any other equity-based incentive compensation the
Optionee is granted after the Optionee becomes subject to the Stock Ownership
Policy, the Optionee agrees that the Optionee will be subject to the terms of
the Stock Ownership Policy, including without limitation the requirement to
retain an amount equal to at least 50% of the net shares received

 

--------------------------------------------------------------------------------

 

as a result of the exercise, vesting or payment of any equity awards granted
until the Optionee’s applicable requirement levels are met.

            3.         This Agreement relates to an Option to purchase the
specified number of shares which have been communicated to the Optionee at an
exercise price of $[___________] per share (the "Exercise Price Per Share"). 
(Hereinafter, the term "Exercise Price" shall mean the Exercise Price Per Share
multiplied by the number of shares being exercised.)  Subject to the provisions
of the Plan and of this Agreement, the Optionee shall be entitled to exercise
the Option on a cumulative basis until the day preceding the seventh anniversary
of the date of the grant in accordance with the following schedule:

                                                                                                                       
Cumulative

                                                                                                                       
Percent of Option

Period                                                                                                             
Exercisable    

 

[___________] to
[___________]                                                                 
0%

[___________] to
[___________]                                                                 
33 1/3%

[___________] to
[___________]                                                                 
66 2/3%

[___________] to
[___________]                                                                 
100%

 

In determining the number of shares exercisable in accordance with the above
table, fractional shares shall be disregarded.

            4.         In the event that Optionee wishes to purchase any of the
shares then purchasable under the Option as provided in Paragraph 3 hereof,
Optionee shall deliver or shall transmit  to the Company or to the Company’s
designee, in the manner designated by or on behalf of the Company, a notice in
the form and/or in the manner designated by or on behalf of the Company or its
designee, as the same may be amended or supplemented from time to time by or on
behalf the Company, together with a check payable to Hasbro, Inc. or its
designee, if applicable, (or accompanied by wire transfer to such account of the
Company or its designee as the Company may designate) in United States dollars,
in the aggregate amount of the Exercise Price, or shares of Common Stock held by
the Optionee for at least six (6) months (duly endorsed to the Company or its
designee, if applicable, or accompanied by an executed stock power, in each case
with signatures guaranteed by a bank or broker if required by the Company or its
designee) having a Fair Market Value (as defined in the Plan) equal to the
Exercise Price,

 

--------------------------------------------------------------------------------

 

or a combination of such shares having a Fair Market Value less than the
Exercise Price and a check in United States dollars for the balance of the
Exercise Price.

                        Unless an Optionee shall have made advance alternative
arrangements satisfactory to the Company, or to the Company’s designee, each
Optionee shall deliver to the Company or its designee, together with the
required notice of exercise and payment of the Exercise Price as aforesaid, a
check payable to Hasbro, Inc. or its designee, if applicable, or a wire transfer
to such account of the Company or its designee, if applicable, as the Company
may designate, in United States dollars, in the amount of any withholding
required by law for any and all federal, state, local or foreign taxes payable
as a result of such exercise.  Each Optionee shall consult with the Company or
the Company’s designee in advance of the exercise so as to determine the amount
of withholding taxes due.  An Optionee may also elect to satisfy any withholding
taxes payable as a result of such exercise (the "Taxes"), in whole or in part,
either (i) by having the Company or its designee withhold from the shares of
Common Stock to be issued upon exercise of the Option or (ii) delivering to the
Company or its designee shares of Common Stock already owned by the Optionee and
held by the Optionee for at least six (6) months (represented by stock
certificates duly endorsed to the Company or accompanied by an executed stock
power in each case with signatures guaranteed by a bank or broker to the extent
required by the Company or its designee), in each case in an amount whose Fair
Market Value on the date of exercise is either equal to the Taxes or less than
the Taxes, provided that a check payable to Hasbro, Inc. or its designee, if
applicable, or a wire transfer to such account of the Company or its designee as
the Company may designate, in United States dollars for the balance of the Taxes
is also delivered to the Company, or its designee, at the time of exercise. 

In addition, the Optionee shall comply with such other requirements and provide
such additional information and documentation as is reasonably required by the
Company, or the Company’s designee, to process any exercise of this option and
resulting delivery of shares.  As soon as practicable after receipt of the
notice of exercise, Exercise Price, Taxes, and such other information and
documentation as the Company or its designee shall require, the Company or its
designee shall deliver or cause to be delivered to Optionee the shares in
respect of which the Option was so exercised (less any shares deducted to pay
Taxes in accordance with Optionee's election).

 

--------------------------------------------------------------------------------

 

            5.         (a)   If an Optionee who is an employee of the Company or
of a direct or indirect subsidiary of the Company retires at his or her Normal
Retirement Date (as defined below), or an Optionee with at least one year of
Credited Service of the Company suffers a permanent physical or mental
disability (as defined below) or dies, in each case without the Optionee having
fully exercised any Option granted to the Optionee, then the Optionee, the
executor, administrator or trustee of the Optionee’s estate, or the Optionee’s
legal representative, as the case may be, shall have the right to exercise any
Option under the Plan, for a period of not more than one (1) year after such
retirement, such disability, or in the case of death, the appointment and
qualification of such executor, administrator or trustee (except that in no
event other than death may such Option be exercised  later than the day
preceding the seventh anniversary of the date of the grant of such Option).  In
each such case, the Option will be exercisable with respect to all or any part
of the number of shares to which the Option relates, whether or not said Option
was fully exercisable in accordance with the schedule set forth in Section 3 of
this Agreement as of the date of such retirement, disability or death. 
Thereafter, such Option, to the extent not so exercised during such one-year
period shall be deemed to have expired regardless of the expiration date
otherwise specified in Section 2 hereof. 

                        (b)        If an Optionee who is an employee of the
Company or of a direct or indirect subsidiary of the Company retires at an Early
Retirement Date (as defined below), without the Optionee having fully exercised
any Option granted to him or her, the Optionee shall have the right to exercise
the unexercised portion of any Option theretofore granted, but only to the
extent said Option was then exercisable in accordance with the schedule set
forth in Section 3 of this Agreement, for a period of not more than three (3)
months after the date of early retirement (but in no event shall the exercise
period extend beyond the day preceding the seventh anniversary of the date of
grant of the Option). Thereafter, the Option, to the extent not exercised during
such three-month period shall be deemed to have expired, regardless of the
expiration date otherwise specified in Section 3 hereof.

                        (c)        If an Optionee ceases to be employed by the
Company or by a direct or indirect subsidiary of the Company for any reason
other than the reasons set forth in subsections (a), (b) and (d) of this Section
5, he or she shall have the right to exercise the unexercised portion of any
Option theretofore granted to Optionee, but only to the extent said Option was
then exercisable in accordance with the schedule set forth in Section 3 of this
Agreement as of the

 

--------------------------------------------------------------------------------

 

date of termination, for a period of not more than three (3) months after any
such termination (but not, in any event, later than the day preceding the
seventh anniversary date of the grant of such Option).  Thereafter, such Option,
to the extent not so exercised during such three-month period, shall be deemed
to have expired, regardless of the expiration date otherwise specified in
Section 3 hereof.

            For purposes of subsections (a) and (b) above:

*          A year of "Credited Service" shall mean a calendar year in which the
Optionee is paid for at least 1,000 hours of service (as defined in the frozen
Hasbro Pension Plan) as an employee of the Company or of a subsidiary of the
Company.  A Optionee does not need to be, or have been, a participant in the
Hasbro Pension Plan.

*          "Early Retirement Date" shall mean:  the day on which an Optionee who
has attained age fifty-five (55), but has not reached age sixty-five (65), with
ten (l0) or more years of Credited Service, retires.  An Optionee is eligible
for early retirement on the first day of the calendar month coincidental with or
immediately following the attainment of age fifty-five (55) and the completion
of ten (l0) years of Credited Service, and "early retirement" shall mean
retirement by an eligible Optionee at the Early Retirement Date.

*          "Normal Retirement Date" shall mean:  the day on which an Optionee
who has attained age sixty-five (65) with five (5) or more years of Credited
Service, retires. An Optionee is eligible for normal retirement on the first day
of the calendar month coincident with or immediately following the Optionee's
attainment of age sixty-five (65) and completion of five (5) or more years of
Credited Service, and "normal retirement" shall mean the retirement by an
eligible Optionee at the Normal Retirement Date.

*          "permanent physical or mental disability" shall mean:  an Optionee's
inability to perform his or her job or any position which the Optionee can
reasonably perform with his or her background and training by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or to be of long, continued and indefinite duration.

            (d)  Notwithstanding the foregoing, the Optionee acknowledges and
agrees that this Option, and any and all rights the Optionee may have hereunder,
including any rights with respect to any portion of this Option which may have
vested in accordance with the Schedule set forth in Section 3 above, shall
terminate immediately upon a termination of the Optionee’s

 

--------------------------------------------------------------------------------

 

employment with the Company for cause or for any such other reason that casts
such discredit on the Optionee as to make termination of the Option
appropriate.  Whether an Optionee has been terminated for cause or for such
other reason that casts such discredit on the Optionee as to make termination of
the Option appropriate will be determined by the Administrator in its sole
discretion, and in making this determination the Administrator will not be
limited by any definition of “Cause” which appears in the Plan.  The Optionee’s
agreement to the terms in this Section 5(d) are a material condition to the
grant of this Option and this Option would not be granted to the Optionee if the
Optionee did not agree to such terms.

            6.         The adjustment provisions set forth in Section 8 of the
Plan shall apply to this Option.

            7.         This Option shall not be transferable by the Optionee, in
whole or in part, except in accordance with Section 7 of the Plan, and shall be
exercisable only as hereinbefore provided.  Any purported assignment, transfer,
pledge, hypothecation or other disposition of the Option or any interest therein
contrary to the provisions of the Plan, and the levy of any execution to, or the
attachment or similar process upon, the Option or any interest therein, shall be
null and void and without effect.

            8.         Subject to the applicable provisions of the Plan, and
particularly to Section 7 of the Plan, this Agreement shall be binding upon and
shall inure to the benefit of Optionee, Optionee's successors and permitted
assigns, and the Company and its successors and assigns.

            9.         In connection with a Change in Control the Option will be
treated in the manner set forth in the Plan, as such Plan has been amended by
the Company’s shareholders through the date of such Change in Control.      

            10.       This Agreement shall be construed and enforced in
accordance with the internal laws of the State of Rhode Island and Providence
Plantations and applicable Federal law.

 

            IN WITNESS WHEREOF, the Company and the Optionee have entered into
this Agreement effective as of the day and year first above written.  By
accepting the terms of the award represented by this Agreement through an
electronic form offered by the Company, or the Company’s designee, the Optionee
hereby agrees to the terms of this Agreement with the same effect as if the
Optionee had signed this Agreement. 

 

 

--------------------------------------------------------------------------------

 

 

            HASBRO, INC.

 

            By: /s/ Brian Goldner

                   Brian Goldner

                   Chairman, President and Chief Executive Officer

 

 

                                                                                         
By: _________________________

                                                                                                 
Optionee

 

 

 

--------------------------------------------------------------------------------